UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3392 John Hancock Series Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: July 31, 2012 ITEM 1. SCHEDULE OF INVESTMENTS Mid Cap Equity Fund As of 7-31-12 (Unaudited) Shares Value Common Stocks 99.4% (Cost $25,088,238) Consumer Discretionary 22.5% Auto Components 1.5% WABCO Holdings, Inc. (I) 7,431 408,103 Distributors 2.0% LKQ Corp. (I) 15,708 554,964 Hotels, Restaurants & Leisure 2.4% Bally Technologies, Inc. (I) 11,242 491,388 Chipotle Mexican Grill, Inc. (I) 550 160,782 Household Durables 0.9% Tempur-Pedic International, Inc. (I) 8,698 247,806 Internet & Catalog Retail 1.6% HomeAway, Inc. (I) 19,242 441,796 Leisure Equipment & Products 0.5% Polaris Industries, Inc. 1,838 138,144 Media 2.6% Discovery Communications, Inc., Series A (I) 3,655 185,053 IMAX Corp. (I) 23,750 526,300 Multiline Retail 0.8% Dollar Tree, Inc. (I) 4,200 211,428 Specialty Retail 4.7% CarMax, Inc. (I) 12,181 338,997 O'Reilly Automotive, Inc. (I) 3,020 258,935 Ross Stores, Inc. 4,483 297,851 Tractor Supply Company 4,083 371,022 Textiles, Apparel & Luxury Goods 5.5% PVH Corp. 5,045 400,724 Ralph Lauren Corp. 2,954 426,380 Under Armour, Inc., Class A (I) 12,239 666,291 Consumer Staples 7.9% Beverages 0.8% Beam, Inc. 3,320 208,762 Food & Staples Retailing 1.6% United Natural Foods, Inc. (I) 7,802 423,649 Food Products 4.8% McCormick & Company, Inc., Non-Voting Shares 4,560 277,613 Mead Johnson Nutrition Company 4,711 343,715 The Hershey Company 3,004 215,507 TreeHouse Foods, Inc. (I) 8,645 484,034 Tobacco 0.7% Lorillard, Inc. 1,498 192,703 Energy 4.1% Energy Equipment & Services 1.4% FMC Technologies, Inc. (I) 8,390 378,557 Oil, Gas & Consumable Fuels 2.7% OGX Petroleo e Gas Participacoes SA, ADR (I) 55,453 157,487 1 Mid Cap Equity Fund As of 7-31-12 (Unaudited) Shares Value Energy (continued) Plains Exploration & Production Company (I) 6,627 264,815 Range Resources Corp. 4,895 306,427 Financials 4.4% Capital Markets 1.5% Affiliated Managers Group, Inc. (I) 3,727 415,896 Diversified Financial Services 1.4% IntercontinentalExchange, Inc. (I) 2,861 375,420 Real Estate Investment Trusts 1.5% Equity Lifestyle Properties, Inc. 5,579 401,242 Health Care 14.5% Biotechnology 2.6% Alexion Pharmaceuticals, Inc. (I) 2,580 270,513 Onyx Pharmaceuticals, Inc. (I) 3,630 272,141 Regeneron Pharmaceuticals, Inc. (I) 1,217 163,869 Health Care Equipment & Supplies 2.8% Intuitive Surgical, Inc. (I) 684 329,346 Thoratec Corp. (I) 12,982 445,412 Health Care Providers & Services 6.2% AmerisourceBergen Corp. 9,966 395,650 Express Scripts Holding Company (I) 13,610 788,563 Mednax, Inc. (I) 7,450 492,669 Pharmaceuticals 2.9% Mylan, Inc. (I) 16,351 376,564 Perrigo Company 3,562 406,139 Industrials 16.4% Aerospace & Defense 2.4% Precision Castparts Corp. 4,242 659,886 Airlines 1.3% Copa Holdings SA, Class A 4,445 344,621 Commercial Services & Supplies 0.8% Clean Harbors, Inc. (I) 3,525 213,404 Electrical Equipment 2.1% AMETEK, Inc. 11,520 357,120 Roper Industries, Inc. 2,191 217,895 Machinery 2.0% Pall Corp. 10,353 552,954 Professional Services 4.9% Equifax, Inc. 7,190 336,780 IHS, Inc., Class A (I) 6,559 723,261 Nielsen Holdings NV (I) 9,943 283,376 Road & Rail 1.8% J.B. Hunt Transport Services, Inc. 8,648 475,813 Trading Companies & Distributors 1.1% W.W. Grainger, Inc. 1,517 310,727 2 Mid Cap Equity Fund As of 7-31-12 (Unaudited) Shares Value Information Technology 24.4% Communications Equipment 1.2% F5 Networks, Inc. (I) 2,765 258,196 Palo Alto Networks Inc (I) 1,004 57,369 Electronic Equipment, Instruments & Components 1.8% Trimble Navigation, Ltd. (I) 11,203 495,845 Internet Software & Services 5.4% Ancestry.com, Inc. (I) 17,332 580,102 CoStar Group, Inc. (I) 4,999 412,567 LinkedIn Corp., Class A (I) 4,617 473,935 IT Services 5.6% Alliance Data Systems Corp. (I) 4,425 575,250 FleetCor Technologies, Inc. (I) 7,631 281,737 VeriFone Systems, Inc. (I) 18,492 671,075 Semiconductors & Semiconductor Equipment 2.1% Altera Corp. 8,753 310,294 Xilinx, Inc. 8,514 275,854 Software 8.3% Citrix Systems, Inc. (I) 6,590 478,961 Concur Technologies, Inc. (I)(L) 8,999 607,792 Intuit, Inc. 5,937 344,465 Nuance Communications, Inc. (I) 15,453 314,469 Red Hat, Inc. (I) 9,590 514,599 Materials 5.2% Chemicals 3.1% Airgas, Inc. 4,724 374,708 FMC Corp. 8,504 465,169 Metals & Mining 2.1% Carpenter Technology Corp. 9,459 452,708 Walter Energy, Inc. 3,523 120,840 Yield Shares Value Securities Lending Collateral 1.3% (Cost $348,346) John Hancock Collateral Investment Trust (W) 0.3448 %(Y) 34,814 348,463 Total investments (Cost $25,436,584)† 100.7% Other assets and liabilities, net (0.7%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts (I) Non-income producing security. (L) A portion of this security is on loan as of 7-31-12 (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 7-31-12. 3 Mid Cap Equity Fund As of 7-31-12 (Unaudited) † At 7-31-12, the aggregate cost of investment securities for federal income tax purposes was $25,480,037. Net unrealized appreciation aggregated $1,922,855, of which $3,266,539 related to appreciated investment securities and $1,343,684 related to depreciated investment securities. 4 Mid Cap Equity Fund As of 7-31-12 (Unaudited) Notes to Schedule of Investments Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
